OPINION
BILL VANCE, Justice.
Michelle Whitefield was arrested on November 20, 1997, for driving while intoxicated. Tex. Pen.Code Ann. § 49.04 (Vernon 1994 & Supp.1999). She submitted to a breath test which indicated a blood-alcohol level greater than .10. Whitefield was notified that her driver’s license would be suspended due to her blood-alcohol level. Tex. Transp. Code Ann. §§ 524.011-.015 (Vernon 1999). She timely requested a hearing before the administrative law judge (“ALJ”), and a hearing was held on January 7, 1998. Id. §§ 524.031, 524.035 (Vernon 1999). The ALJ sustained the suspension. Whitefield appealed to the County Court at Law No. 1 in Brazos County, which reversed the ALJ decision. Id. § 524.041 (Vernon 1999).
DPS seeks to appeal the judgment of the county court at law. We have recently held that we do not have jurisdiction over license-suspension appeals resulting from the refusal to submit to a blood-alcohol test. Texas Dep’t of Pub. Safety v. Barlow, 992 S.W.2d 732 (Tex.App. — Waco 1999); Tex. Transp. Code Ann. ch. 724 (Vernon 1999). Appeals of the ALJ decision under chapter 724 are governed by the procedures in chapter 524. Tex. TraNSp. Code Ann. § 724.047; Barlow, at 734 n. 1. Thus, our reasoning in Barlow applies equally to appeals arising under Chapter 524.
As in Barlow, this licence-suspension appeal arises from a judgment of a county court at law. The Administrative Procedure Act (“APA”) provides for appeals from judgments of only the district court. Barlow, at 734-35, 741; Tex. Gov’t Code Ann. § 2001.901 (Vernon 1999). Nor does the record reveal that the “amount in controversy” requirement for civil appeals generally has been satisfied. Barlow, at 738-34, 741; Tex. Civ. PraC. & Rem.Code Am § 51.012 (Vernon 1997).
Accordingly, we dismiss this appeal for want of jurisdiction.